Name: Commission Regulation (EEC) No 2738/77 of 9 December 1977 amending for the 13th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 10. 12. 77 Official Journal of the European Communities No L 316/31 COMMISSION REGULATION (EEC) No 2738/77 of 9 December 1977 amending for the 13th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice the Community ; whereas, in view of the present situa ­ tion , the market in these zones is no longer threat ­ ened by disturbance through imports ; whereas, there ­ fore, the period of validity of all licences should become that applicable in respect of imports from Zone VII ; Whereas the Management Committee for Cereals has not delivered on opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article I Annex I to Regulation (EEC) No 2042/75 is replaced by Annex I to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1978 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (*), as amended by Regula ­ tion (EEC) No 11 58/77 (2), and in particular Article 10 (2) thereof, Whereas Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 1 505/77 (4), fixed the period of validity of the import licence in respect of the products specified in Article 1 ( 1 ) (a) of Regulation (EEC) No 1418/76 at 45 days as a general rule and until the end of the second month following the month of issue in respect of imports from and originating in Zone VII in parti ­ cular ; Whereas the period of validity was reduced tempor ­ arily to 45 days in order to avoid the risk of abnormal development of the market in the production zones of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 136, 2 . 6 . 1977, p. 13 . (3 ) OJ No L 213, 11 . 8 . 1975, p. 5 . (&lt;) OJ No L 168 , 6 . 7 . 1977, p. 36 . No L 316/32 Official Journal of the European Communities 10 . 12. 77 ANNEX I PERIOD OF VALIDITY OF IMPORT LICENCES A. For cereals CCT heading No Description of goods Period of validity 10.01 A 10.02 10.03 10.04 10.05 B 10.07 10.01 B 11.01 A 11.01 B 11.02 AI Common wheat and mesiin Rye Barley Oats Maize other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals Durum wheat Wheat or mesiin flour Rye flour Wheat groats and meal Other products listed in Article 1 of Regulation (EEC) No 2727/75 i 45 days j 60 days Until the end of the fourth month following that of the issue of the licence B. For rice 10.06 A I a) 10.06 A II a) 10.06 B I a) 10.06 B II a) 10.06 A I b) 10.06 A II b) 10.06 B I b) 10.06 B II b) 10.06 C 11.01 F 11.02 A VI 1 1.02 E II d) 1 1 1 .02 F VI 11.08 All Round grain paddy rice Round grain husked rice Round grain semi-milled rice Round grain wholly milled rice Long grain paddy rice Long grain husked rice Long grain semi-milled rice Long grain wholly milled rice Broken rice Rice flour Rice groats and meal Flaked rice Rice pellets Rice starch I Until the end of the second \ month following that of 1 issue of the licence Until the end of the third month following that of issue of the licence i Until the end of the fourth &gt; month following that of 1 issue of the licence